IN THE SUPREME COURT OF THE STATE OF DELAWARE

EARL LEWIS, §
§ No. 31 1, 2015
Petitioner Below, §
Appellant, §
§ Court Bel0w - Family Court
v. § of the State of De1aware
§
KERRY LEWIS, § _File No. CS13-02937
§ Petition No. 13-33355
Respondent BeIow, §
Appellee. §

Submitted: January 27, 2016
Decided: February I, 2016

Bef0re HOLLAND, VALII-IIIRA and VAUGHN, Justices.
0 R D E R

This l" day of February 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the flnaljudgment of the Family Court
should be affirmed on the basis of and for the reasons assigned by the Family Court
in its orders dated March 30, 2015 and June 5, 201 5.

NOW, THEREFORE, IT IS I-IEREBY ORDERED that the judgment of the

Farnily Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

tice